UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1653


In Re: CATHERINE DENISE RANDOLPH,

                Appellant.



                             No. 16-1885


In Re: CATHERINE DENISE RANDOLPH,

                Appellant.




Appeals from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, Chief District Judge;
J. Frederick Motz, Senior District Judge. (1:15-mc-00369)


Submitted:   October 13, 2016              Decided:   October 17, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Catherine Denise Randolph, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     In   these   consolidated   appeals,      Catherine   Denise    Randolph

appeals   the   district    court’s   orders   returning   her   complaints

because the complaints were not in compliance with the prefiling

injunction.     We have reviewed the record and find no reversible

error.    Accpordingly, we deny leave to proceed in forma pauperis

and dismiss the appeals.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this    court    and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




                                      2